                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


  VANDERBILT UNIVERSITY,           )
                                   )
                                   )
            Plaintiff,             )
       v.                          )                  Civil Action No. 3:18-cv-00046
                                   )
                                   )
  SCHOLASTIC, INC., HOUGHTON       )                  Chief Judge Waverly D. Crenshaw, Jr.
  MIFFLIN HARCOURT PUBLISHING      )                  Magistrate Judge Jeffery S. Frensley
  COMPANY, and TED S. HASSELBRING, )                 Jury Demand
                                   )
                                   )
            Defendants.            )



   VANDERBILT’S NOTICE OF WITHDRAWAL OF MOTION FOR PROTECTIVE
                    ORDER (DKT. NO. 164) AS MOOT


       Plaintiff Vanderbilt University (“Vanderbilt”) respectfully states that due to efforts of the

parties to reach compromise, its Motion for Protective Order (Dkt. No. 164) has become moot and

is hereby withdrawn. Vanderbilt’s Motion for Protective Order sought a protective order regarding

two deposition notices issued by Defendant Ted S. Hasselbring on November 13, 2019. The first

deposition notice pertained to a Rule 30(b)(6) deposition of Vanderbilt, and the second deposition

notice related to the Rule 30(b)(1) deposition of Sayeed Ehsan Sidiqyar. Pursuant to an agreement

of the parties reached since the issuance of those deposition notices and the filing of Vanderbilt’s

Motion, Defendant Hasselbring has taken a limited Rule 30(b)(1) deposition of Mr. Sidiqyar and

the Defendants have conducted a Rule 30(b)(6) deposition of Vanderbilt pursuant to a set of

narrowed, agreed-upon Rule 30(b)(6) topics. The parties, therefore, have reached a compromise

and fully resolved any remaining dispute regarding the two deposition notices that were the subject

of Vanderbilt’s Motion for Protective Order.



  Case 3:18-cv-00046 Document 183 Filed 12/23/19 Page 1 of 4 PageID #: 3136
       Defendant Hasselbring agrees that the issues in Vanderbilt’s Motion for Protective Order

(Dkt. No. 164) are moot and that the Motion should be withdrawn.

       WHEREFORE, Vanderbilt respectfully withdraws its Motion for Protective Order (Dkt

No. 164).

                                                  Respectfully submitted,

                                                  /s/ Paige W. Mills
                                                  Paige W. Mills #016218
                                                  Mary Leigh Pirtle #026659
                                                  Ashleigh Karnell #036074
                                                  Bass, Berry & Sims PLC
                                                  150 Third Avenue South, Suite 2800
                                                  Nashville, TN 37201
                                                  (615) 742-6200
                                                  pmills@bassberry.com
                                                  mpirtle@bassberry.com
                                                  ashleigh.karnell@bassberry.com

                                                  Attorneys for Plaintiff Vanderbilt University




                                              2

  Case 3:18-cv-00046 Document 183 Filed 12/23/19 Page 2 of 4 PageID #: 3137
                                 CERTIFICATE OF SERVICE

        I certify that a true and exact copy of the foregoing has been served upon these individuals,
via the Court’s CM/ECF e-mail notification system, on this the 23rd day of December, 2019:


 Caren Decter (pro hac vice)                       Aubrey B. Harwell, Jr., #2559
 Edward H. Rosenthal (pro hac vice)                Thomas H. Dundon, #4539
 Matt Woleske (pro hac vice)                       Erik C. Lybeck, #35233
 Viviane Scott (pro hac vice)                      Neal & Harwell, PLC
 Frankfurt, Kurnit, Klein & Selz, P.C              1201 Demonbreun Street
 488 Madison Avenue                                Suite 1000
 New York, NY 10022                                Nashville, TN 37203
 (212) 826-5524                                    (615) 244-1713
 cdecter@fkks.com                                  aharwell@nealharwell.com
 erosenthal@fkks.com                               tdundon@nealharwell.com
 mwoleske@fkks.com                                 elybeck@nealharwell.com
 vscott@fkks.com
                                                   Attorneys for Defendant, Ted S. Hasselbring
 Attorneys for Defendant, Scholastic Inc.

 Thor Y. Urness, #13641                            Benjamin E. Marks (pro hac vice)
 Bradley Arant Boult Cummings LLP                  David J. Lender (pro hac vice)
 1600 Division Street                              Jessica Falk (pro hac vice)
 Suite 700                                         Sara Lonks (pro hac vice)
 Nashville, TN 37203-0025                          Taylor Dougherty
 (615) 244-2582                                    Weil, Gotshal & Manges
 turness@babc.com                                  767 Fifth Avenue
                                                   New York, NY 10153
 Attorney for Defendant, Scholastic Inc.           (212) 310-8000
                                                   benjamin.marks@weil.com
                                                   david.lender@weil.com
                                                   jessica.falk@weil.com

                                                   Attorneys for Defendant, Houghton Mifflin
                                                   Harcourt Publishing Company




   Case 3:18-cv-00046 Document 183 Filed 12/23/19 Page 3 of 4 PageID #: 3138
Michael G. Abelow, #26710
Sherrard Roe Voight & Harbison, PLC
150 Third Avenue South
Suite 1100
Nashville, TN 37201
(615) 742-4532
mabelow@srvhlaw.com

Attorney for Defendant, Houghton Mifflin
Harcourt Publishing Company


                                           /s/ Paige W. Mills




 Case 3:18-cv-00046 Document 183 Filed 12/23/19 Page 4 of 4 PageID #: 3139
